"~ v

LAfMBHANY

NO. 27707

IN THE SUPREME COURT OF THE STATE OF HAWAIT

   
 

COUNTY OF HAWAfI, a municipal corporation of the §§ te o§§
Respondent-/Plaintiff-/Counterclaim§m

 
 
   

  

 

HawaiUq §

Defendant-Appellee/CroSS-Appellee, V£ x §§ mw

co .§

vS. `“ F“

. §¢»y sw FY

ALA LOOP HOMEOWNERS, an unincorporated aSSocié§§SS, ‘EE °“
ReSpondent-/Defendant-/Counterclaimant-/Cross-Cl§ mant-59
Appellee/CroSs~Appellant, w §§

and

WATOLA WATERS OF LIFE CHARTER SCHOOL, a public SChOOl
organized under the law of the State of HawaiUq
Respondent-/Defendant-/CroSs-Claim Defendant-
Appellant/CroSS-Appellee;

and

ALA LOOP COMUNITY ASSOCIATION, an unincorporated non-profit
Petitioner-/Defendant-/Counterclaimant-/

association,
CrosS-Claimant~/Third-Party Plaintiff-Appellee/CroSS-Appellant;
vS.

LAND USE COMMISSION, STATE OF HAWAfI, ReSpOnd€Ht-/
Third-Party Defendant-Appellee/CroSS-Appellee.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 03-1-O308)

ORDER DENYING MOTION FOR RECONSIDERATION

Nakayama, Duffy, and

(By: Moon, C.J.,
diSSenting)

Recktenwald, JJ., with Acoba, J.,

Respondent-/Defendant-/CroSS~Claim Defendant-

Appellant/CroSS-Appellee Wafola Waters of Life Charter School

(Wafola) timely filed a Motion for Reconsideration on July l9,
asking this court to reconsider our July 9, 2010

2010 (Motion),

opinion (Opinion). Pursuant to this court’s July 26, 2010 order,
Petitioner-/Defendant-/Counterclaimant-/Cross-Claimant-/Third-
Party Plaintiff-Appellee/Cross-Appellant Ala Loop Community
Association (Ala Loop) timely filed a Response to Waiola's Motion
(Response), and WaFola timely filed a Reply.

This court, having reviewed the Motion, together with
the Opinion, and the records and files in this case, and having
fully considered the arguments set forth in the Motion, Response,
and Reply,

I'I‘ IS HEREBY ORDERED that the MOtiOIl iS denied.

DATED: Honolulu, Hawafi, August 31, 2010.

H

Q§n¢>5-£NM%H4Qh»
/44»»/1. /Z< ¢&)L-Mw~¢%